Citation Nr: 0328746	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  94-37 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Hugh D. Fox, Attorney at Law


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from May 1968 to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  Subsequently, the 
veteran and his representative limited their arguments to the 
question of service connection for PTSD; accordingly, the 
issue of service connection for any psychiatric disorder 
other than PTSD is not properly before the Board.

By a rating action in August 1996, the RO apparently 
considered that new and material evidence had been presented 
to reopen the claim for service connection for PTSD, but 
denied the reopened claim on the merits.  The Board remanded 
this claim in April 1997 for further evidentiary development.  
In February 1999, the Board denied the claim on the merits.  
The appellant subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  On February 23, 2001, the Court granted a joint 
motion for remand so that the Board could consider an 
amendment to the regulatory criteria pertaining to PTSD 
service connection claims.  

The Board issued another decision in October 2001 denying the 
claim for service connection for PTSD.  The appellant 
subsequently appealed the Board's decision to the Court.  On 
February 20, 2003, the Court granted a joint motion for 
remand so that the veteran could be provided notice according 
to the new duty to notify provisions of 38 U.S.C.A. § 5103.

The Board refers to the RO a recently raised claim for 
service connection for depression.  



REMAND

The case has been remanded to the Board from the Court 
pursuant to a joint motion for remand requesting compliance 
with 38 U.S.C.A. § 5103.  The Board is unaware of any 
evidence, not previously provided, that is necessary to 
substantiate his claim.  The dispositive issue on appeal 
concerns whether the veteran manifests PTSD.  The RO should 
send the veteran a letter which explains the VCAA provisions, 
notify him that the dispositive issue on appeal concerns 
whether he manifests PTSD, notify him that VA has obtained 
all private and VA medical records identified as relevant to 
his claim on appeal, and notify him that VA has provided him 
VA examination conducted by two Board-certified psychiatrists 
with benefit of review of his claims folder which is adequate 
to render a decision on the claim.  The veteran should be 
requested to identify any evidence or information which 
competently addresses whether he manifests PTSD that was not 
of record at the time of the Board's October 2001 decision.  
This notice should inform the veteran that a full year is 
allowed to respond to the VCAA notice.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
notice which satisfies the provisions of 
38 U.S.C.A. § 5103.  This notice should 
(1) explain the VCAA provisions; (2) 
notify him that the dispositive issue on 
appeal concerns whether he manifests PTSD; 
(3) notify him that VA has obtained all 
private and VA medical records identified 
as relevant to his claim on appeal; (4) 
notify him that VA has provided him VA 
examination conducted by two Board-
certified psychiatrists with benefit of 
review of his claims folder which is 
adequate to render a decision on the 
claim; (5) request him to identify any 
evidence or information which competently 
addresses whether he manifests PTSD that 
was not of record at the time of the 
Board's October 2001 decision; and (6) 
inform him that a full year is allowed to 
respond to the VCAA notice.  

2.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for PTSD.  If the claim remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




